TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00047-CR


Rachel G. Smith, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 57739, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On June 29, 2005, appellant Rachel G. Smith pleaded guilty to the offense of injury to
a child and was placed on community supervision for a period of ten years.  On November 12, 2009,
the district court entered an order amending the conditions of Smith's community supervision,
sentencing her to a State of Texas Contracted Intermediate Sanction Facility (I.S.F.) for a period
of not less than 45 days or more than 120 days.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 18
(West Supp. 2009).
		On January 12, 2010, Smith, who was being held in the Bell County Law
Enforcement Center pending her transfer to the I.S.F., filed an "Inmate Services Request" with the
district court.  In the request, Smith asked for a copy of her "sentencing papers" and information
on how "I can file an appeal on my case."  Upon receipt, the district court filed this request as a
pro se notice of appeal from the district court's order amending Smith's community supervision. 
However, on January 28, 2010, Smith filed a second "Inmate Services Request," clarifying her
previous communication with the district court:

In my previous request I was only asking for information regarding an appeal on my
case.  I did not wish to file an appeal on my case at this time.  I was also asking for
my sentencing papers to see what the hold up on my transfer to I.S.F. was.  Please
drop the appeal.


As there is no indication in the record that Smith is represented by counsel, we will consider
this a pro se request to dismiss the appeal.  Accordingly, we dismiss the appeal.  See Tex. R. App.
P. 42.2(a).


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed
Filed:   March 10, 2010
Do Not Publish